DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 11 March 2021, in the matter of Application N° 17/198,629.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-20 have been canceled.  Claims 21-36 have been added and are supported by the originally filed disclosure.
Neither claim 1 nor any of the newly added claims have been further amended. 
No new matter has been added.
Thus, claims 1 and 21-36 now represent all claims currently under consideration.

Information Disclosure Statement
Two Information Disclosure Statements (IDS) filed 13 May 2021 and 31 October 2022 are acknowledged and have been considered.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu et al. (US Pre-Grant Publication Nº 2014/0044670 A1).
Claim 1 recites a composition comprising one or more crosslinkable polymers.  The limitation of the claim reciting “for the in-situ formation of a layer over the skin of a subject” is broadly and reasonably interpreted as a recitation of intended use.  The limitation does not add to the compositional or structural limitations of the claimed composition.
Yu discloses a method for treating wounds, comprising applying to a wound on a subject, a formulation comprising: a) a first reactive reinforcing component, and b) a cross-linking component (see e.g., claim 1).  The cross-linking component facilitates in situ cross-linking of the reactive reinforcing component, such that a film is formed on the wound, thereby treating the wound.  Claim 9 defines the reactive reinforcing component as comprising a reactive constituent and a reinforcing constituent.  Claim 10 defines the reinforcing constituent as comprising at least one organopolysiloxane and at least one hydride functionalized polysiloxane.
The reference is thus considered to anticipate the claimed composition.

Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 21-36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al. (US Pre-Grant Publication Nº 2014/004670 A1) as further defined in the art by Ritzhaupt-Kleissl et al. (NSTI-Nanotech; 2006).
The limitations of claim 1 are discussed above.
Claims 21 and 34  are directed to a two-part composition comprising a first part that comprises Polymer A and Polymer B, and the second part comprises Polymer C and a catalyst whose function is to facilitate crosslinking between Polymers A and B.
Polymer A is defined as being at least one organopolysiloxane having on average at least two alkenyl-functional groups and having a viscosity of about 10,000-2,000,000 cSt at about 25ºC.
Polymer B is defined as being at least one organopolysiloxane having on average at least two Si-H units and having a viscosity of about 2-500,000 cSt at about 25ºC.
Polymer C is defined as being at least one organopolysiloxane having on average at least one alkenyl-functional groups and having a viscosity of about 0.7-10,000 cSt at about 25ºC.
Claim 34 simply recites “[a] composition as defined in claim 21 for use is in a method for modifying skin function, wherein the method comprises applying the composition to the subject in need thereof.”  Put plainly, the claim is directed to a composition and the positively recited application step is broadly and reasonably interpreted as being an intended use of the claimed composition.  Thus, where the metes and bounds of claim 21 are disclosed in the prior art, so too will the limitations of claim 34 be met.
Claim 35 is directed to a kit comprising the composition of claim 21 and instructions for use.  Here, the Examiner again submits that where the metes and bounds of claim 21 are disclosed in the prior art, so too will the “kit” limitations of claim 35 be met, notably as the claim contains no further compositional or structural limitations which differentiate it from claim 21.  The recitation of “instructions for use” is considered to contribute nothing to the patentability of the claimed composition.  Applicants are directed to MPEP §2112.01(III), regarding nonfunctional printed matter.
Yu, as discussed above, discloses a method for treating wounds, comprising applying to a wound on a subject, a formulation comprising: a) a first reactive reinforcing component, and b) a cross-linking component (see e.g., claim 1).  The cross-linking component facilitates in situ cross-linking of the reactive reinforcing component, such that a film is formed on the wound, thereby treating the wound.  Claim 9 defines the reactive reinforcing component as comprising a reactive constituent and a reinforcing constituent.  Claim 10 defines the reinforcing constituent as comprising at least one organopolysiloxane and at least one hydride functionalized polysiloxane.
Claims 11-13 provide disclosure for the different organopolysiloxane and hydride polysilane compounds that may be used.  Specific combinations of polymers that read on each of instantly claimed Polymers A, B, and C are defined by the reference.  Applicants are directed to such combinations as Formulation 88-75-2 at ¶[0298], for instance.  Here, a combination of Andisil VS10,000 (Polymer C), Andisil VS165,000 (Polymer A), and Andisil XL-11 (Polymer B) are taught as being co-formulated.  As interpreted from the definitions provided in the instant specification, the foregoing is considered to teach the limitations for Polymers A-C as recited by instant claims 1, 21-26, 29-35.
Regarding claim 29, Formulation 88-75-2 provides the following molar amounts for Polymers A-C (in mmol):
Polymer
Content
Wt% (gm/100 gm)
mmol
A. Andisil VS 165000
0.015 mmol/gm (vinyl)
5
0.075
B. Andisil XL-11
4.35 mmol/gm (Si-H)
10.47
45.5
C. Andisil VS 10000
0.05 mmol/gm (vinyl)
21.39
1.07


The molar ratio of Si-H of Polymer B to the alkenyl-functional group of Polymer C, for instance, is 45.5:1.07 or 42.5:1.
The reference additionally teaches that a reinforcing constituent is one of the components of the reactive reinforcing component (see claim 9).  Claim 14 defines these compounds as including surface treated mica, zinc oxide, titanium dioxide, aluminum oxide, clay, or silica.  Formulation 88-75-2 at ¶[0298] also teaches including Aerosil R8200.  The exemplified formulation discloses that Aerosil R8200 is about 13.5% by weight of the composition.  Paragraph [0110] discloses that the reinforcing constituent will, at its broadest, range from 8.0-13.0% by weight of the composition.
The limitations recited by claim 27 require that Polymer C is present in an amount ranging from about 0.01-20% by weight of the composition and that the catalyst is present in an amount of about 0.005-0.05% by weight of the composition.  Alternatively, Polymer C is present in an amount ranging from about 0.5-10% by weight of the composition and the catalyst is present in an amount of about 0.01-0.03%. 
 Claim 28 requires that the formulations contain between about 5-90 wt% of Polymer A (e.g., Andisil VS165,000), between about 5-75 wt% of Polymer B (e.g., Andisil XL-11), between about 0.01-20 wt% of Polymer C (e.g., Andisil VS10,000), and between about 0.005-0.05 wt% of the catalyst.
Formulations such as the foregoing 88-75-2 composition are considered to meet the polymeric requirements of the claims.
Additionally, claim 16 of the reference discloses that component b) of claim 1 will comprise a metal catalyst.  Claims 17 and 18 define the catalyst as being a platinum-based catalyst.  The Examiner notes that ¶[0120] discloses the instantly recited weight percent limitations.
Therein, ¶[0120] discloses that the catalyst will represent between about 0.005-0.04% by weight of the crosslinking component, most preferably about 0.02% by weight of the crosslinking component.
Lastly, the kit limitations recited by claim 36 state that in addition to the composition of claim 21, the kit will include a cleanser for removing the layer, and/or one or more brushes, swabs, and/or mirrors.  The Examiner submits that the kit limitations are met by the reference.  See ¶[0017], ¶[0139], ¶[0190], and ¶[0191].
The reference is thus considered as teach each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the pharmaceutical arts.  Of particular note, the Examiner submits that the claims are considered to teach a formulation that is applied to the user’s skin and forms a layer over said skin in situ.
Therein, the composition disclosed in the claims is taught as comprising at least one high viscosity organopolysiloxane polymer, at least one low viscosity polysilane polymer, and combinations of both.  The practiced formulation is also expressly taught as comprising both a catalyst, and a reactive reinforcing component that comprises a reinforcing constituent (e.g., hydrophobic silica).  Though the claims do not expressly teach the instantly claimed combination of Polymers A, B, and C, the Examiner submits that Examples such as Formulation 88-80 and 88-75-2 teach using this very blend of polymers, the amounts of said polymers, as well as meeting the recited molar ratio limitations.
Similarly, formulations disclosed by the reference pair with the polymers and define the catalyst and reinforcing components as instantly claimed.
Where the Examiner would concede that the reference might stray from anticipating the claimed compositions is with respect to the amount of catalyst that resides in the second part of the claimed composition.  As the instant invention is directed to a composition rather than the manner in which it prepared, the Examiner submits that the catalyst’s presence in the first or second part of the formulation is immaterial absent a clear showing of evidence to the contrary.  See MPEP §2113.  Despite this slight divergence, the Examiner notes that ¶[0120] discloses amounts of the catalysts that may be used in the “second” component b) of the practiced composition.  Claims 1 and 2, for instance define the crosslinking component as the “second” component of the composition.  The aforementioned ¶[0120] discloses that the catalyst will preferably represent an amount that expressly reads on the recited ranges of claims 27 and 28.
Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed compositions, particularly since the compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious ahead of the effective filing date of the claimed invention, absent a clear showing of evidence to the contrary.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/139,268 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1 and 21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 21 of copending Application No. 17/144,379 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of Akthakul et al. (USPN 11,160,827 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key difference between the reference and instant claims is that reference claims 1 and 29-33 disclose specific amounts for Polymers A and B in the first part of the composition, whereas none of independent claims 1, 21, 34, or 35 recite amounts within either of the first or second parts.  Amounts of Polymers A, B, and C are recited by instant dependent claims 26-28, with molar ratio ranges of pairs of polymers recited by claim 29.  These limitations are read on by reference claims 10-13 and 19-24.  
The remainder of the claims at issue are considered to read on one another as they overlap in their teachings of the reinforcing component, the catalyst, and the amount of catalyst present in the second component of the composition.
Thus, based on the teachings of the reference ‘827 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-29 of copending Application No. 17/139,268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claim 21 and reference claim 21 is that the latter does not include Polymer C, while the former does not include a reinforcing component.  Reference claim 21 does include and readily specifies the reinforcing component as graphene.  Reference claim 23 does include Polymer C and is thus considered to represent the closest overlap in limitations to instant claim 21.
Instant claims 22-25 and 30-35 are also read on by reference claims 21, 23, and 29.
Instant claims 26-29 are read on by reference claims 22 and 24-27.
Instant claims 35 and 36 are read on by reference claim 28.
Lastly, instant claims 36-39 are read on by reference claims 26 and 27.
Thus, based on the teachings of the reference ‘268 application, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 21-26, 28-31, 34, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 110, 112, 115-119, 121, 123, 125, 126, 128-140, 148, and 149 of copending Application No. 15/638,059 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1, 21, 34, and 35 and the reference claims is that the reference claims teach the instant limitations over claims 110, 126, 148, and 149.  Therein, each of the instantly claimed Polymers A-C (claim 21) is disclosed by the cited reference claims.  Reference claim 110 additionally discloses the presence of both the catalyst and reinforcing constituent.
Thus, based on the teachings of the reference ‘059 application, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13-16, 18-25, 27, 28, and 30-37 of Yu et al. (USPN 9,937,200 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1, 21, 34, and 35 and the reference claims is that the reference claims teach the instant limitations over claims 110, 126, 148, and 149.  Therein, each of the instantly claimed Polymers A-C (claim 21) is disclosed by the cited reference claims.  Reference claim 110 additionally discloses the presence of both the catalyst and reinforcing constituent.
Thus, based on the teachings of the reference ‘200 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1 and 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-22, and 24-32 of Yu et al. (USPN 10,022,396 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1, 21, 34, and 35 and the reference claims is that the reference claims teach the instant limitations over claims 1, 9-20, and 24-32.  Therein, each of the instantly claimed Polymers A, B, and C (claim 21) are disclosed by the cited reference claims.  Reference claims 1, 28, and 32 additionally disclose the presence of both the catalyst and reinforcing constituent.  Reference claim 16 teaches that the hydride functionalized polymer (instant Polymer B) is present in an amount ranging from about 3-45% of the reactive reinforcing component.  The Examiner acknowledges that the reference claims appear to be silent as to the percentages of both the organopolysiloxane and reinforcing constituent.  However, given that the hydride functionalized polymer at most comprises 45% of the reinforcing component, of which the hydride functionalized polysiloxane and reinforcing constituent are a part, the Examiner submits that arrival at the weight percentages recited by instant claims 26-28 would be well within the skill set of the ordinarily skilled artisan.
Thus, based on the teachings of the reference ‘396 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1 and 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-23 of Yu et al. (USPN 9,114,096 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1, 21, 34, 35 and the reference claims is that the reference claims teach the instant limitations over claims 7 and 21; claim 21 further defining the cross-linking component as comprising a metal catalyst.  Therein, each of the instantly claimed Polymers A-C (claim 21) are disclosed by the cited reference claims.  Reference claims 17-23 additionally disclose the presence and amounts for the instantly claimed reinforcing constituent and catalyst.  Reference claims 21-23 disclose using an amount of the catalyst component that is consistent with instant claims 27 and 28.
Thus, based on the teachings of the reference ‘096 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 23, 25, 27, 29, 31, 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-24, and 27-32 of Yu et al. (USPN 9,724,363 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1, 21, 34, and 35 and the reference claims is that the reference claims teach the instant limitations over claims 1 and 21.  Therein, each of the instantly claimed Polymers A-C (claim 21) are disclosed by the cited reference claims.  Reference claims 1 and 29-32 disclose the presence and amount of the catalyst component.  Reference claims 1 and 20-24 disclose the composition and amount of the reinforcing constituent.
Thus, based on the teachings of the reference ‘363 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.
Claims 1 and 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-22 of Yu et al. (USPN 9,308,221 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1, 21, 34, and 35 and the reference claims is that the reference claims teach the instant limitations over claims 1, 3-13, and 17; claim 17 further defining the cross-linking component as comprising a metal catalyst.  Therein, each of the instantly claimed Polymers A-C (claim 21) are disclosed by the cited reference claims.  Reference claims 15 and 16 additionally disclose the composition and amount of the instantly claimed reinforcing constituent.  Reference claims 17 and 18 disclose using an amount of the catalyst component that is consistent with instant claims 26-28.
Thus, based on the teachings of the reference ‘221 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1 and 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 18, 23, and 24 of Yu et al. (USPN 9,333,223 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1, 21, 34, and 35, and the reference claims is that the reference claims teach the instant limitations over claims 1-7 and 13-26; claim 24 further defining the cross-linking component as comprising a metal catalyst as well as the amounts of the catalyst that are used.  Therein, each of the instantly claimed Polymers A-C (claim 21) are disclosed by the cited reference claims.  Reference claim 23 additionally discloses the presence and composition of the instantly claimed reinforcing constituent.  Reference claim 24 discloses using an amount of the catalyst component that is consistent with instant claims 26-28.
Thus, based on the teachings of the reference ‘223 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 21,-25, and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-26 of Yu et al. (USPN 10,918,661 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key difference between instant claims 1, 21, 34, and 35, and the reference claims is that the reference claims teach the instant limitations over claims 1, 2, 7-20; claim 2 further defining the cross-linking component as comprising a metal catalyst.  Therein, each of the instantly claimed Polymers A-C (claim 21) are disclosed by the cited reference claims.  Reference claim 21 additionally discloses the presence and composition of the instantly claimed reinforcing constituent.
Thus, based on the teachings of the reference ‘661 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615